Opinion issued June 27, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00367-CR
                           ———————————
                     DAVID CLEO RICHARD, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 498478


                         MEMORANDUM OPINION

      Appellant, David Cleo Richard, was convicted of burglary of a habitation on

June 29, 1988. Richard filed an untimely notice of appeal on June 9, 2009, and we

dismissed the appeal for want of jurisdiction on August 28, 2009. Richard v. State,
No. 01-09-00559-CR, 2009 WL 2836494 (Tex. App.—Houston [1st Dist.] Aug.

28, 2009, no pet.) (not designated for publication).

         On April 10, 2013, Richard filed a second notice of appeal.

         Because Richard failed to timely file a notice of appeal, his conviction is

final.    Therefore, pursuant to article 11.07 of the Texas Code of Criminal

Procedure, exclusive post-conviction jurisdiction of the case has passed to the

Texas Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2012); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for

Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).

         Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2